DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot in view of the new ground of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application 15/858,557 and claims 1-25 of copending Application No. 15/858,549 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application makes obvious the claims of the co-pending application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannata; James Scott et al. (US 20150370665 A1) and Milojicic; Dejan S. et al. (US 20180365158 A1) and Zimmer; Vincent J. et al. (US 20090172690 A1).
 	Regarding claim 1, Cannata discloses an apparatus comprising: multiple processors communicatively coupled together through a processor communication link, wherein each processor is to communicate with a different set of memory devices from among multiple sets of memory devices through a respective memory network dedicated to a corresponding processor and set of memory devices [Fig. 1: Processing Systems 131 coupled through communication links 136, 134 to communicate with Storage Sleds 110 through Processor Module Cross-Connect and PCIe Switches 121, 122]; and a circuitry to: generate a memory access request to access a memory address in a memory pool, [Figs. 18, 14, 13, 11, 8: source IP ADRS, Destination IP ADRS; Logical Storage Units 1102-1104 with Data 1132-1152; Transaction Received at First Processor for SSD Handled by Second Processor; ¶0195, 0187]; determine, as a function of the memory address and a map of memory address ranges to the multiple sets of memory devices, a first set of memory devices from among the respective different sets of memory devices on which to access the memory pool [Figs. 6-8, 10: PCIe Address Space mapped to Processor 1 and Processor 0 Address Space; ¶0044, 0050, 0195, 0187]; and send the memory access request to the first set of memory to access the memory pool associated with the memory address [Fig. 9A, 9B: memory access requests sent to storage drives to access Data 983, 984 based on Data Routing Table 991; ¶0044, 0050, 0195, 0187].  	Cannata does not explicitly discloses the memory pool includes byte-addressable physical memory located on the multiple sets of devices.
 	Milojicic, however, discloses the memory pool includes byte-addressable physical memory located on the multiple sets of devices [¶0010, 0016: a pool of byte addressable memory].
	It would have been obvious to one of ordinary skill in the art, to have the memory pool including byte-addressable physical memory located on the multiple sets of devices in order to enable computing nodes to see a globally accessible pool of memory (¶0016).
	Cannata does not explicitly disclose each processor to communicate with the respective different sets of memory devices through separate memory networks wherein the separate memory networks are dedicated to a corresponding processor and set of memory devices.
 	Zimmer each processor to communicate with the respective different sets of memory devices through separate memory networks wherein the separate memory networks are dedicated to a corresponding processor and set of memory devices [¶0036: the hardware is configured into network between the processors in order to segregate different sets of cores, memory and I/O wherein each processing entity has dedicated memory, and dedicated network].
	It would have been obvious to one of ordinary skill in the art to have each processor to communicate with the respective different sets of memory devices through separate memory networks 
 	Regarding claim 2, Cannata discloses the apparatus of claim 1, wherein the circuitry to send the memory access request comprises to send a request to read data from the memory address [¶0195].  	Regarding claim 3, Cannata discloses the apparatus of claim 1, wherein the circuitry to send the memory access request comprises to send a request to write data to the memory address, wherein the memory access request includes the data to be written [¶0195].  	Regarding claim 4, Cannata discloses the apparatus of claim 1, wherein the multiple processors include a first processor and a second processor and wherein the circuitry is to: generate the memory access request from an application executed by the first processor, and determine to access a first physical memory included the first set of memory devices wherein the first set of memory devices are communicatively coupled to the second processor through a first memory network dedicated to the second processor [Fig. 5; ¶0050, 0195, 0187].  	Cannata does not explicitly discloses the memory pool includes byte-addressable physical memory located on the multiple sets of devices.
 	Milojicic, however, discloses the memory pool includes byte-addressable physical memory located on the multiple sets of devices [¶0010, 0016: a pool of byte addressable memory].
	It would have been obvious to one of ordinary skill in the art, to have the memory pool including byte-addressable physical memory located on the multiple sets of devices in order to enable computing nodes to see a globally accessible pool of memory (¶0016).
SSD Drive].  	Regarding claim 11, Cannata discloses the apparatus of claim 9, the two or more memory device include memory [Fig. 18: RAM 1812]. 
Cannata does not explicitly discloses the memory pool includes byte-addressable physical memory located on the multiple sets of devices.
 	Milojicic, however, discloses the memory pool includes byte-addressable physical memory located on the multiple sets of devices [¶0010, 0016: a pool of byte addressable memory].
	It would have been obvious to one of ordinary skill in the art, to have the memory pool including byte-addressable physical memory located on the multiple sets of devices in order to enable computing nodes to see a globally accessible pool of memory (¶0016).
 	Regarding claim 12, Cannata discloses the apparatus of claim 1, wherein the compute engine is further to receive the map of memory address ranges to the memory sleds from a compute device [Figs. 9A, 9B, 10, 14A, 14B].  	Regarding claim 13, the rationale in the rejection of claim 1 is herein incorporated.  	Regarding claim 14, the rationale in the rejection of claim 2 is herein incorporated.  	Regarding claim 15, the rationale in the rejection of claim 3 is herein incorporated. 

Regarding claims 29 and 30, Cannata discloses the first processor coupled to a first socket and a second processor coupled to a second socket [FIGs. 1-4].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted,


Dated:   September 11, 2021                      		By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246